Bullard, J.
This is an action by an attorney at law, to recover his fee for professional services rendered to the defendants. There was a verdict and judgment for the defendants, and the .plaintiff has appealed.
The case in which the plaintiff was employed was much litigated, was pending several years, and was twice before this court on appeal. The parties finally compromised, without consulting the plaintiff. In the account annexed to the petition the plaintiff charges $650 for his fee, and gives credit for the net proceeds of a note of the defendants for $150, discounted in bank, for which he received the sum of $141 16. The jury appear to have thought, either that that sum was received as full compensation, or that it was as much as the plaintiff’s services were worth. We cannot concur in this conclusion. There is no plea of payment, and the services we think were worth more. Considering the amount in dispute, and the protracted litigation . attending the case, we think the plaintiff entitled to a fee of $500. Deducting the amount already received, there will remain due $35S 84, for which he is entitled to a judgment.
The judgment is, therefore, reversed, and the verdict set aside; and proceeding to give such judgment as ought, in our opinion, to have been rendered below, it is adjudged and decreed that the plaintiff recover the sum of $35S 84, with costs in both courts, and interest at five per cent from judicial demand.